Exhibit 10.2

 

INTERNATIONAL RECTIFIER CORPORATION

2000 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Participant Name:

 

 

 

 

 

Number of Stock Units:

 

(1)

 

 

 

Vesting Schedule:

 

See vesting set forth in Exhibit A attached hereto(1)

 

 

 

Award Date:

 

 

 

--------------------------------------------------------------------------------

(1) All share and unit numbers are subject to adjustment under the terms of the
Plan.  The Stock Units are subject to acceleration and termination prior to
vesting as provided herein.

 

THIS AGREEMENT is among INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Corporation”), and the employee named above (the
“Participant”), an employee of the Corporation or one of its subsidiaries, and
is delivered under the International Rectifier Corporation 2000 Incentive Plan
(Amended and Restated as of November 22, 2004) (the “Plan”).

 

W I T N E S S E T H

 

WHEREAS, the Compensation and Stock Option Committee of the Board of Directors
has approved, and the Corporation has granted, effective as of the Award Date,
to the Participant with reference to services rendered to the Company, a
restricted stock unit award under the Plan (the “Stock Unit Award” or “Award”),
upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered by the Participant and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:

 

1.        Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.  For
purposes of this Agreement, a “Stock Unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of Common Stock of the Corporation.

 

2.        Grant.  Subject to the terms of this Agreement and the Plan, the
Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units set forth above.  The Corporation acknowledges
that the consideration for the shares payable with respect to the Stock Units on
the terms set forth in this Agreement shall be the services rendered to the
Company by the Participant prior to the applicable vesting date, the fair value
of which is not less than the par value per share of the Corporation’s Common
Stock.

 

3.        Vesting.  The Stock Units subject to the Award shall vest in
installments as set forth in the “Vesting Schedule” set forth in Exhibit A
attached hereto, subject to earlier termination or acceleration and subject to
adjustment as provided herein.

 

1

--------------------------------------------------------------------------------


 

 

4.        Continuance of Employment Required.  Except as otherwise provided
herein, the vesting schedule applicable to the Stock Units requires continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the award and the rights and benefits under this
Agreement.  Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or service.

 

5.        Dividend and Voting Rights.

 

(a)       Limitations on Rights Associated with Units.  The Participant shall
have no rights as a stockholder of the Corporation, no dividend rights (except
as expressly provided in Section 5(b) hereof with respect to Dividend
Equivalents) and no voting rights with respect to the Stock Units or any shares
of Common Stock issuable in respect of such Stock Units, until shares of Common
Stock are actually issued to and held of record by the Participant.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate evidencing
the shares.

 

(b)       Dividend Equivalent Distributions.  No later than sixty (60) days
following each date that the Corporation pays an ordinary cash dividend on its
outstanding Common Stock (if any ordinary cash dividends are paid), for which
the related record date occurs after the Award Date and prior to the date that
this award either vests or terminates hereunder, the Corporation shall make a
cash payment to the Participant equal to, subject to the tax withholding
provisions of Section 11 hereof and Section 5.5 of the Plan, the amount of the
ordinary cash dividend paid by the Corporation on a single share of Common Stock
multiplied by the number of Stock Units subject to this Agreement outstanding
and unpaid as of such record date (“Dividend Equivalents”).

 

6.        Restrictions on Transfer.  Prior to the time the Stock Units are
vested and paid, neither the Stock Units comprising the Award nor any other
rights of the Participant under this Agreement or the Plan may be transferred,
except as expressly provided in Section 1.9 of the Plan.  No specific exception
to the general transfer prohibitions set forth in Section 1.9 of the Plan has
been authorized by the Committee.

 

7.        Timing and Manner of Payment with Respect to Stock Units. Stock Units
subject to this Agreement will be paid in an equivalent number of shares of
Common Stock within 60 days after the vesting of such Stock Units in accordance
with the terms hereof, subject to adjustment as contemplated by Section 9 and
subject to earlier payment pursuant to Section 10.  The Participant or other
person entitled under the Plan to receive the shares shall deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 5.4 of the Plan.

 

8.        Effect of Termination of Employment or Change in Control.

 

(a)       Forfeiture after Certain Events.  The Participant’s Stock Units shall
be extinguished to the extent such Stock Units have not become vested upon the
date the Participant is no longer employed by the Corporation or one of its
Subsidiaries, regardless of the reason for such termination of employment,
whether with or without cause, voluntarily or involuntarily; provided, however,
that if the Participant incurs a permanent and total disability or dies while
employed by the Corporation or a Subsidiary, or retires with the consent of the
Corporation or a Subsidiary from employment by the Corporation or a Subsidiary,
then if the Stock Units subject to the Award are not then otherwise fully vested
the next scheduled vesting installment of such Stock Units shall become vested
upon such termination of employment.  If the Participant is

 

2

--------------------------------------------------------------------------------


 

employed by an entity that is a Subsidiary and such entity ceases to be a
Subsidiary, such event shall be deemed to be a termination of employment of the
Participant unless the Participant otherwise continues following such event to
be employed by the Corporation or another Subsidiary that continues as such
following the event.  Absence from work caused by military service, authorized
sick leave or other leave approved in writing by the Committee shall not be
considered a termination of employment by the Corporation or a Subsidiary for
purposes of this Section 8.

 

(b)       Termination of Stock Units.  If any Stock Units are extinguished
hereunder, such unvested, extinguished Stock Units, without payment of any
consideration by the Corporation or any Subsidiary, shall automatically
terminate and be cancelled without any other action by the Participant, or the
Participant’s beneficiary, as the case may be.

 

(c)       Acceleration Upon Change in Control.  Upon the occurrence of (or, as
the circumstances may require, immediately prior to) a Change in Control (as
defined below), then any portion of the Stock Units subject to the Award that
have not previously vested or terminated shall thereupon vest, unless prior to
the Change in Control the Committee determines that benefits under this or other
awards will not accelerate upon occurrence of the Change in Control or
determines that only certain or limited benefits under some or all awards will
be accelerated and the extent to which they will be accelerated, and/or
establishes a different time in respect of the Change in Control for such
acceleration.  The Committee may accord the Participant a right to refuse any
acceleration pursuant to this Agreement, in such circumstances as the Committee
may approve.  For purposes of this Agreement, “Change in Control” means any of
the following:  (a) approval by the stockholders of the Corporation of the
dissolution or liquidation of the Corporation; (b) approval by the stockholders
of the Corporation of an agreement to merge or consolidate, or otherwise
reorganize, with or into one or more entities that are not majority-owned
subsidiaries of the Corporation, as a result of which 50% or less of the
outstanding voting securities of the surviving or resulting entity are, or are
to be, owned by former stockholders of the Corporation; (c) approval by the
stockholders of the Corporation of the sale or transfer of substantially all of
the Corporation’s business and/or assets to a person or entity that is not a
Subsidiary of the Corporation; or (d) the occurrence of any of the following:
(i) any “person,” alone or together with all “affiliates” and “associates” of
such person, without the prior approval of the Board, becomes the “beneficial
owner” of more than 50% of the outstanding voting securities of the Corporation
(the terms “person,” “affiliates,” “associates” and “beneficial owner” are used
as such terms are used in the Securities Exchange Act of 1934 and the General
Rules and Regulations thereunder); provided, however, that “Change in Control”
shall not be deemed to have occurred if such “person” is the Corporation, any
Subsidiary or any employee benefit plan or employee stock plan of the
Corporation or of any Subsidiary, or any trust or other entity organized,
established or holding shares of such voting securities by, for, or pursuant to
the terms of any such plan; or (ii) individuals who at the beginning of any
period of two consecutive calendar years constitute a majority of the Board
cease for any reason, during such period, to constitute at least a majority
thereof, unless the election, or the nomination for election by the
Corporation’s stockholders, of each new Board member was approved by a vote of
at least two-thirds of the Board members then still in office who were Board
members at the beginning of such period.

 

9.        Adjustments in Case of Changes in Common Stock.  The Committee may
adjust the number of Stock Units subject to this Agreement as provided under
Section 5.2 of the Plan.  Upon the occurrence of an Event (as defined below),
the Committee shall make adjustments as it deems appropriate in the number and
kind of securities or other consideration that may become payable with respect
to the Award.  If any adjustment shall be made under Section 5.2 of the Plan or
an Event shall occur and the Stock Unit Award has not been fully

 

3

--------------------------------------------------------------------------------


 

vested and paid upon such Event or prior thereto, the Stock Unit Award may
become payable in securities or other consideration (the “Restricted Property”)
rather than in the Common Stock otherwise payable in respect of the Stock Unit
Award.  Such Restricted Property shall become payable at the times and in such
proportions set forth in Section 7 above or such earlier time as the Committee
may authorize pursuant to Section 10 below.  Notwithstanding the foregoing, to
the extent that the Restricted Property includes any cash, the commitment
hereunder shall become an unsecured promise to pay an amount equal to such cash
(with earnings attributable thereto as if such amount had been invested,
pursuant to policies established by the Committee, in interest bearing, FDIC
insured (subject to applicable insurance limits) deposits of a depository
institution selected by the Committee) at such times and in such proportions as
the Stock Unit Award becomes payable in accordance with Section 7 above. 
Notwithstanding the foregoing, the Stock Unit Award and any Common Stock or
other securities or property payable in respect of the Stock Unit Award shall
continue to be subject to proportionate and equitable adjustments (if any) under
Section 5.2 of the Plan consistent with the effect of such events on
stockholders generally, as the Committee determines to be necessary or
appropriate, and in the number, kind and/or character of shares of Common Stock
or other securities, property and/or rights payable in respect of Stock Units
granted under the Plan.  All rights of the Participant hereunder are subject to
those adjustments.  For purposes of this Agreement, “Event” means a liquidation,
dissolution, Change in Control, merger, consolidation, or other combination or
reorganization, or a recapitalization, reclassification, extraordinary dividend
or other distribution (including a split up or a spin off of the Corporation or
any significant Subsidiary), or a sale or other distribution of substantially
all the assets of the Corporation as an entirety.

 

10.      Possible Early Settlement of Award.  The Committee retains the right to
accelerate the vesting and payment date of the outstanding and previously
unvested Stock Units subject to the Award in connection with an Event, a Change
in Control, or the termination of the Participant’s employment with the
Corporation or one of its Subsidiaries.  This Section 10 is not intended to
prevent vesting of the Award pursuant to Section 8(c) above or an adjustment to
the Award as provided in the Plan or Section 9 above.

 

11.      Tax Withholding.  Upon payment of Dividend Equivalents and/or the
distribution of shares of Common Stock in respect of the Stock Units, the entity
within the Company last employing the Participant shall have the right at its
option to (a) require the Participant (or the Participant’s beneficiary, as the
case may be) to pay or provide for payment in cash of the amount of any taxes
which the Company may be required to withhold with respect to such payment or
distribution or (b) deduct from any amount payable to the Participant the amount
of any taxes which the Company may be required to withhold with respect to such
payment or distribution.  In any case where a tax is required to be withheld in
connection with the delivery of shares of Common Stock under this Agreement, the
Committee may, but is not required to, reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of shares valued at
their then Fair Market Value, to satisfy such withholding obligation.

 

12.      Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office
located at 101 N. Sepulveda Boulevard, El Segundo, California 90245, to the
attention of the Secretary and to the Participant at the address given beneath
the Participant’s signature hereto, or at such other address as either party may
hereafter designate in writing to the other.

 

4

--------------------------------------------------------------------------------


 

13.      Plan and Program.  The Award and all rights of the Participant with
respect thereto are subject to, and the Participant agrees to be bound by, all
of the terms and conditions of the provisions of the Plan, incorporated herein
by reference, to the extent such provisions are applicable to Awards granted to
employees.  The Participant acknowledges receipt of a copy of the Plan, which is
made a part hereof by this reference, and agrees to be bound by the terms
thereof.  Unless otherwise expressly provided in other Sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Committee so conferred by appropriate action of
the Committee under the Plan after the date hereof.  If there is any conflict or
inconsistency between the terms and conditions of this Agreement and of the
Plan, the terms and conditions of the Plan shall govern.

 

14.      No Service Commitment by Company.  Nothing contained in this Agreement
or the Plan constitutes an employment commitment by the Corporation or any of
its Subsidiaries, affects the Participant’s status as an employee at-will who is
subject to termination without cause, confers upon the Participant any right to
remain employed by the Corporation or any Subsidiary, interferes in any way with
the right of the Corporation or any Subsidiary at any time to terminate such
employment, or affects the right of the Corporation or any Subsidiary to
increase or decrease the Participant’s other compensation.

 

15.      Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  The Plan, in and of
itself, has no assets.  The Participant shall have only the rights of a general
unsecured creditor of the Corporation (or applicable Subsidiary) with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock (subject to
adjustments) as a general unsecured creditor with respect to Stock Units, as and
when payable hereunder.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.

 

INTERNATIONAL RECTIFIER

 

PARTICIPANT

CORPORATION, a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Signature

Print Name:

 

 

 

 

 

Address

Its:

 

 

 

 

 

City, State, Zip Code

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE GOALS - VESTING

 

100% of the total number of Stock Units subject to the Award are eligible to
become vested on the third business day following the filing of the
Corporation’s unaudited financial statements with the Securities and Exchange
Commission  (“SEC”) for the Corporation’s first quarter of its fiscal year 2011
(“Vesting Date”), based on the Corporation’s achievement of its “Corporate
Performance Goal” (as defined below) and the participant’s achievement of his
“Individual Performance Goals” (as defined below).

 

In order for any of the Stock Units to be become vested, the Corporation must
achieve the goal (the “Corporate Performance Goal”) of a level of earnings
before interest and taxes (“EBIT”), exclusive of any extraordinary and one-time
items, as so identified and designated by the Committee, reported in the
Corporation’s financial statements filed with the SEC, greater than
                       in each of two consecutive quarters during the period
between the beginning of the Corporation’s second quarter of its fiscal year
2010 and the end of  the Corporation’s first quarter of its fiscal year 2011.

 

If the Corporate Performance Goal is achieved, then the number of shares of
Stock Units subject to the Award that shall become vested shall depend on the
achievement of the participant’s individual performance goal(s) (“Individual
Performance Goals”) listed in the table below.

 

If the Corporate Performance Goal is achieved but no Individual Performance
Goals are achieved, then 50% of the Stock Units subject to the Award shall vest
upon the Vesting Date.

 

If both the Corporate Performance Goal and one or more Individual Performance
Goals are achieved, then in addition to the Stock Units that shall vest as a
result of the achievement of the Corporate Performance Goal, the Stock Units
subject to the Award and set forth in the table below as “Applicable Stock
Units” for the Individual Performance Goals that have been achieved shall vest
upon the Vesting Date.

 

Notwithstanding the foregoing, if the Corporate Performance Goal is not
achieved, then no shares of Stock units subject to the Award shall become
vested.

 

Any Stock Units that are not vested on the Vesting Date shall terminate and be
forfeited.

 

Individual Performance Goals:

 

 

 

Applicable Stock Units:

 

 

 

 

 

 

 

 

 

Applicable Stock Units:

 

 

 

Whether and the extent to which any “Corporate Performance Goal” or “Individual
Performance Goal” has been achieved will be determined by the Committee (or, to
the extent consistent with Section 162(m) of the Code, its delegate), and no
vesting shall be deemed to have occurred absent such a determination by the
Committee (or such a delegate as the case may be). The “Corporate Performance
Goal” and “Individual Performance Goal” set forth above shall be proportionally
adjusted by the Committee (in its sole discretion) as may be necessary to
mitigate the unbudgeted impact of material, unusual or nonrecurring gains and
losses, and to make equitable adjustments for other extraordinary events not
foreseen at the time the “Corporate Performance Goal” or “Individual Performance
Goal” were established.  Notwithstanding the foregoing, any vesting of Stock
Units subject to the Award is conditioned upon the participant being an employee
of the Corporation, or one of its directly or indirectly owned subsidiaries, on
the Vesting Date.

 

--------------------------------------------------------------------------------